Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 1 of 56




                    EXHIBIT
                      "B"
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 2 of 56
                                                                         12/30/2020 10:21 AM
                                                                                              Velva L. Price
                                                                                            District Clerk
                                                                                             Travis County
                                         D-1-GN-20-007782                                D-1-GN-20-007782
                          CAUSEN°
                                       ---------                                     .. Vict..ori~ Ben~vides .

STEPHEN WILLIAMS,                              §           In the DISTRICT COURT
                                               §
       Plaintiff                               §
                                               §
V.                                             §           ofTRAVIS COUNTY, TEXAS
                                               §
J.B. HUNT TRANSPORT, INC.; J.B. HUNT,          §
LLC; J.B. HUNT GAS & OIL DRILLING,             §
LLC; J.B. HUNT; and KEVIN F AV ANT,            §
                                               §        201st
       Defendants                              §          - - - IDDICIAL      DISTRICT



           PLAINTIFF'S ORIGINAL PETITION, RULE                  193.7 NOTICE &
                             REQUESTS FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, STEPHEN WILLIAMS, Plaintiff herein, complaining of J.B. HUNT

TRANSPORT, INC.; J.B. HUNT, LLC; J.B. HUNT GAS & OIL DRILLING, LLC; J.B.

HUNT, and KEVIN FAVANT, Defendants herein, and for cause of action respectfully shows

the Court as follows:

                                              I.
                                         Discovery

       Plaintiff affirmatively pleads that discovery should be conducted under Level 3 of Rule

190 of the TEXAS RULES OF CIVIL PROCEDURE.

                                             II.
                                           Parties

A.     Plaintiff STEPHEN WILLIAMS is a resident of Belton, Texas.

B.     Defendant J.B. HUNT TRANSPORT, INC. is a business entity registered to transact

       business in the State of Texas which may be served with process herein by service upon
                            Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 3 of 56
-----   -- ---   - ---- - - - - -          -- -----   - -   - - ·-·-   ---------- -------- - ------ - - - - -   ---


                          its Registered Agent:

                          Corporation Service Company, 211 E. 7 th Street, Suite 620, Austin, Texas 78701

                          Service of process is requested by private process.as authorized by this Court

            C.            Defendant J.B. HUNT, LLC, is a foreign corporation that, on the occasion in question,

                          was conducting business in the State of Texas and therefore is subject to the long-arm

                          jurisdiction of this Court. Specifically, Defendant J.B. HUNT, LLC, is a non-resident

                          that, at the time of the incident in question, was conducting business in this state by

                          committing.a tort in the State of Texas. TEX. CIV. PRAC. & REM. CODE§ 17.041-.042.

                          Defendant J.B. HUNT, LLC, does not maintain a regular place of business in this state

                          and has not designated or maintained a resident agent for service of process. This action,

                          of which Defendant J.B. HUNT, LLC, is a party, arises out of the business Defendant

                          J.B. HUNT, LLC, performed in this state. Therefore, the Texas Secretary of State, P.O.

                          Box 12887, Austin, Texas 78711-2887, is the agent of service of process for Defendant

                          J.B. HUNT, LLC.             TEX. CIV. PRAC. & REM. CODE §17.044(b). This Defendant's

                          name and home office address are as follows:

                          J.B. HUNT, LLC, 5100 JB Hunt Drive, Suite 1000, Rogers, Arkansas 72758.

            D.            Defendant J.B. HUNT GAS & OIL DRILLING, LLC, is a business entity registered to

                          transact business in the State of Texas which may be served with process herein by

                          service upon its Registered Agent:

                          CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201

                          Service of process is requested by private process as authorized by this Court

            K             Defendant J.B.· HUNT is a business entity registered to transact business in the State of

                          Texas which may be served with process herein by service upon its Registered Agent:



            21Page                  POP
      Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 4 of 56
                 --     ~ - - - - - - - ----- - - -   ------        - - -----   ----   --   ---   ----- - - - · - - - - - --




     Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701

     Service of process is requested by private process as authorized by this Court

     J.B. HUNT has been sued in its assumed or common name. TEX. R. CIV. P. 28.

F.   Defendant KEVIN FAVANT is a non-resident of the State of Texas who was involved

     in a motor vehicle collision while operating a vehicle in the State of Texas. Said motor

     vehicle collision forms the basis of this lawsuit. Pursuant to TEX. CIV. PRAC. & REM.

     CODE §17.062, the Chairman of the Texas Transportation Commission is an agent for

     service of process on a person who is a nonresident in any suit against the person that

                  a
     grows out of collision or accident in which the person was involved while operating a

     motor vehicle in this state. Service on the Chairman has the same effect as personal

     service on the nonresident. Therefore, Plaintiff requests that service of process be had on

     Defendant KEVIN FAVANT by serving the following:

     J. Bruce Bugg, Jr., Chairman of the Texas Transportation Commission, 125 East
     11th Street Austin, Texas 78701

     Immediately after being served, the Chairman by properly addressed letter shall mail to

     the nonresident:

     (1) a copy of the process; and

     (2) notice that the process has been served on the Chairman.

     The notice and copy of the process must be sent to the nonresident or agent by registered

     mail, or by certified mail, return receipt requested, with the postage prepaid.          The

     Defendant's address is:

            KEVIN FAVANT, 24 Lee Road 554, Phenix City, Alabama 36867

     Service of process is requested by private process as authorized by this Court.




31Page    POP
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 5 of 56



                                              III.
                              Misnomer, Alter-Ego, Assumed Name

        In the event any parties are misnamed or not included herein, it is Plaintiffs contention

that such was a "misnomer" and/or such parties are/were "alter egos" of parties named herein.

                                               IV.
                                       Conditions Precedent

        Plaintiff asserts that all conditions precedent to the bringing of this cause of action have

been performed or have occurred prior to the filing of the case at bar.

                                                  V.
                                               Venue

       Venue is proper in Travis County pursuant to TEXAS CIVIL PRACTICE & REMEDIES CODE

§15.002(a)(l) because all or a substantial part of the events or omissions giving rise to this cause

of action occurred in Travis County, Texas.

                                                VI.
                                        Factual Allegations

       On or about the 28 th day of January, 2019, there was a collision between the vehicle

driven by Defendant KEVIN FAVANT and the vehicle driven by Plaintiff STEPHEN

WILLIAMS. The collision occurred at or near the intersection of East Ben White Road and

Todd Lane in Austin, Travis County, Texas, when Defendant KEVIN FAVANT failed to stop

and yield the right of way at a red light, causing the crash in question.

       At all times material, Defendant KEVIN FAVANT was in the course and scope of his

employment/agency with J.B. HUNT TRANSPORT, INC.; J.B. HUNT, LLC; J.B. HUNT GAS

& OIL DRILLING, LLC; J.B. HUNT (hereinafter collectively referred to as "The J.B. HUNT

DEFENDANTS").

       The collision occurred suddenly and without warmng as a proximate result of



41Page       POP
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 6 of 56



Defendants' negligence (as more fully described hereinafter). As a proximate result of the

aforementioned collision, Plaintiff was caused to suffer serious and permanent injuries and

damages as hereinafter described.

                                                VII.
                                             Negligence

       Plaintiff contends that, on the occasion in question, Plaintiff's injuries and damages were

proximately caused by the negligent acts and/or omissions of the Defendant KEVIN FAVANT,

because this Defendant violated the duty, which he owed to Plaintiff, to exercise ordinary care in

the operation of a motor vehicle in at least the following particulars:

       1. Failing to yield the right of way from a red light, such as a person of ordinary care
          would have done under the same or similar circumstances;

       2. Failing to keep a proper lookout, such as a person of ordinary care would have kept in
          the same or similar circumstances;

       3. Failing to maintain proper control of the vehicle such as a person of ordinary care
          would have done in the same or similar circumstances;

       4. Failing to timely and properly apply the brakes of the vehicle in order to avoid the
          collision, as a person of ordinary care would have done under the same or similar
          circumstances;

       5. Failing to drive a motor vehicle at a rate of speed that was safe and prudent under the
          circumstances then existing, as a person of ordinary care would have done under the
          same or similar circumstances;

       6. Failing to turn the vehicle in a manner so as to avoid the collision, such as a person of
          ordinary care would have done under the same or similar circumstances;

       7. Failing to operate a vehicle in a safe and prudent manner, such as a person of ordinary
          care would have done under the same or similar circumstances;

       8. Failing to abide by, and adhere to, applicable traffic laws, including Texas
          Transportation Code §545.151, such as a person of ordinary care would have done
          under the same or similar circumstances; and

       9. Failing to drive as a reasonable, prudent person would have driven under the same or
          similar circumstances.
________ __        "     .,....   ------
5 j Page     POP
          Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 7 of 56




        Each of the foregoing negligent acts and omissions, whether taken singularly or in

 combination, were the proximate causes of the collision made the basis of this cause of action,

 the injuries suffered by Plaintiff, and the damages sustained by Plaintiff, which are hereinafter

 described with more particularity.

                                VIII.
    THE J.B. HUNT DEFENDANTS WERE NEGLIGENT/RESPONDEAT SUPERIOR

        The J.B. HUNT DEFENDANTS were the owners of and/or the lessees of the vehicle

 driven by Defendant FAVANT. At all times material to this lawsuit, Defendant FAVANT was

 an employee and/or agent of the J.B. HUNT DEFENDANTS, and, at all times material, was

 acting within the course and scope of his employment/agency with the J.B. HUNT

 DEFENDANTS.         Consequently, the J.B. HUNT DEFENDANTS are vicariously liable to

. Plaintiff for the negligent conduct of Defendant FAVANT under the theory of respondeat

 superior. In the alternative, the J.B. HUNT DEFENDANTS are vicariously liable to Plaintiff for

 the negligent conduct of Defendant FAVANT under the Borrowed-Servant Doctrine, because the

 J.B. HUNT DEFENDANTS had the right to control Defendant FAVANT' s actions.

        The independent conduct of the J.B. HUNT DEFENDANTS constitutes negligence as

 that term is known in law. The J.B. HUNT DEFENDANTS owed a duty to the public to hire,

 supervise, and train employees/agents and/or borrowed-servants to perform their jobs without

 injuring others.    By committing the negligent acts enumerated below, the J.B. HUNT

 DEFENDANTS have breached that duty. Such negligent acts or omissions include, but are not

 limited to the following:

        a.      negligently hiring and/or retaining Defendant FAVANT;

        b.      negligently retaining Defendant FAVANT;



 61Pagc       POP
             Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 8 of 56

                                                                                   --~      ~--~-------------------~~---
t,



            c.     negligently entrusting a vehicle to Defendant FAVANT;

            d.     failing to properly train Defendant FAVANT; and

            e.     failing to properly supervise Defendant FAVANT.

            Additionally, The J.B. HUNT DEFENDANTS entrusted a vehicle over which J.B.

     HUNT DEFENDANTS had control to Defendant FAVANT.                    Defendant FAVANT was an

     incompetent or reckless driver who was driving while using a portable electronic device. J.B.

     HUNT DEFENDANTS knew or should have known that Defendant FAVANT was an

     incompetent or reckless driver who was driving while using a portable electronic device. As

     noted above, Defendant FAVANT was negligent on the occasion in question. Therefore, J.B.

     HUNT DEFENDANTS negligently entrusted a vehicle to Defendant FAV ANT.

            One, some, or all of the foregoing acts and/or omissions or others on the part of J.B.

     HUNT DEFENDANTS constituted negligence and such negligence was a proximate cause of the

     occurrence and Plaintiffs injuries and damages.

                                                   IX.
                                                 Damages

            Plaintiff alleges that as a direct and proximate result of the conduct, and/or negligent acts

     and/or omissions of Defendants, Plaintiff is entitled to recover at least the following legal

     damages:

            1. Reasonable and necessary medical care expenses incurred in the past;

            2. Reasonable and necessary medical care expenses which, in all reasonable probability,
               will be incurred in the future;

            3. Physical pain and mental anguish sustained in the past;

            4. Physical pain and mental anguish which, in all reasonable probability, will be
               sustained in the future;

            5. Loss of earning capacity in the past;

     71Pagc      POP
          Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 9 of 56




        6. Loss of earning capacity which, in all reasonable probability, will be sustained in the
           future;

        7. Physical impairment suffered in the past;

        8. Physical impairment, which in all reasonable probability, will be suffered in the
           future;

        9. Physical disfigurement, if any, suffered in the past; and

        10. Physical disfigurement, if any, which, in all reasonable probability, will be suffered in
            the future.

        Accordingly, Plaintiff sues for damages within the jurisdictional limits of the Court.

Plaintiff asks the amount of the verdict and damages be determined by the trier of fact, be that

Judge or Jury. Plaintiff asks the trier of fact award a fair and reasonable amount based on the

evidence presented at trial. Plaintiff leaves the amount of that verdict to the discretion of the trier

of fact. The Texas Rules of Civil Propedure require Plaintiff to plead that this case falls under a

particular category as outlined by the Texas Rules of Civil Procedure. In order to comply with

this procedural requirement and to accommodate any potential verdict that could be awarded by

the trier of fact, Plaintiff hereby pleads and places this case into the category of suits seeking

relief between $250,000.00 to $1,000,000.00, including damages, penalties, costs, expenses, and

pre-judgment interest. Plaintiff hereby further demands judgment for all relief to which he is

justly entitled.

                                                  X.
                                         Costs and Interest

        Plaintiff is also entitled to pre-judgment and post-judgment interest and costs of Court as

allowed by law.




81Pagc        POP
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 10 of 56
                                    - - - - - ---   ------




                                                 XI.
                                           U.S. Life Tables

        Notice is hereby given to the Defendants that Plaintiff intends to use the U.S. Life Tables

as prepared by the Department of Health and Human Services.

                                            XII.
                 Notice Pursuant to Texas Rules of Civil Procedure, Rule 193.7

        Plaintiff hereby puts Defendants on notice that any and all documents produced by

Defendants in discovery can and will be used against Defendants in any pre-trial hearing or at the

trial of this matter.

                                                XIII.
                                       Requests for Disclosure

        Under the authority of RULE 194 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff

requests that each Defendant disclose, within fifty (50) days of the service of this petition and

request, the information or material described in RULES 194.2(a), (b), (c), (d), (e), (f), (g), (h), (i),

(j), (k), and (1) of the TEXAS RULES OF CIVIL PROCEDURE.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein; that upon trial hereof, Plaintiff recover:

        1.      Damages, actual, special, general, and otherwise, in an amount within the Court's
                jurisdictional limits;

        2.      All Costs of Court;

        3.      Both pre-judgment and post-judgment interest at the maximum legal rate; and

        4.      For such other and further relief, both general and special, at law and in equity, to
                which Plaintiff may show himself to be justly entitled.




91Pagc        POP
      Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 11 of 56



                                        Respectfully submitted,


                                        WAYNE WRIGHT, L.L.P.

                                        5707 Interstate Ten West
                                        San Antonio, Texas 78201
                                        Telephone: (210) 734-7077
                                        Facsimile: (210) 734-9965


                                  By:
                                        DONALD L. CROOK, JR.
                                        State Bar No. 00783901
                                        dcrook@waynewright.com

                                        MITCHELL L. GINSBURG
                                        State Bar No. 00790765
                                        mginsburg@waynewright.com

                                        ATTORNEY FOR PLAINTIFF




10 IP age   Po P
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 12 of 56




                              CAUSEN°
                                         ----------

STEPHEN WILLIAMS,                                 §           In the DISTRICT COURT
                                                  §
        Plaintiff                                 §
                                                  §
V.                                                §            ofTRAVIS COUNTY, TEXAS
                                                  §
J.B. HUNT TRANSPORT, INC.; J.B. HUNT,             §
LLC; J.B. HUNT GAS & OIL DRILLING,                §
LLC; J.B. HUNT; and KEVIN FAV ANT,                §
                                                  §
        Defendants                                §                    JUDICIAL DISTRICT


        PLAINTIFF'S FIRST SET OF INTERROGATORIES AND REQUEST FOR
                PRODUCTION TO DEFENDANT KEVIN FAVANT


 TO: Defendant KEVIN FAVANT by personal service with the Citation and Petition
     herein.

        "Instructions:' The undersigned party propounds the attached Interrogatories (questions)

to you under the provision of Rule 197 of the Texas Rules of Civil Procedure. These questions

are being served on you and answers to the interrogatories should, to the extent possible, be

answered in the spaces provided and if additional space is needed, please use additional sheets or

the back of the preceding page. You are notified that this party specifies that the answers shall be

served on the first business day after the expiration of fifty (50) days from the date these

questions were served on you, and that the questions and your sworn answers may be offered in

evidence at the trial of this lawsuit.

        In answering these questions, furnish all information available to you, including

information in the possession of your attorney, or their investigators, and all persons acting on

your behalf and not merely such information known of your own personal knowledge. If you

cannot answer the interrogatory in full after exercising due diligence to secure the information,
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 13 of 56



so state in your answer and, to the extent possible, answer stating whatever information or

knowledge you have.

        The questions which follow are to be considered as continuing, and you are requested to

provide by way of supplemental answers hereto such additional information as you or any other

person acting on your behalf may hereafter obtain which will augment or otherwise modify your

answers given to the interrogatories below. Such supplemental responses are to be filed and

served upon this party immediately upon receipt of such information.

        Additionally, Plaintiff requests the Defendant produce the below-listed items pursuant to

Rule 196, of the Texas Rules of Civil Procedure.

        You are hereby requested to produce the below-listed items for inspection,

photographing, and copying at Wayne Wright, LLP 5707 Interstate Ten West, San Antonio,

Texas 78201. You are advised that pursuant to Rule 196, you must make a written response that

shall state with respect to each item or category of items that inspection will be permitted as

requested and that you will comply with this request, except to the extent that objections are

made, stating specific reasons why such discovery will not be allowed.            Response to the

Requests, to the extent possible, shall be made in the spaces provided and if additional space is

needed, please use additional sheets or the back of the preceding page. You are advised that

pursuant to Rule 196, a response to this Request shall be served within fifty (50) days after

service of this request.

        As used herein, the following terms shall have meaning indicated below:

1.      "Person" means natural persons, corporations, partnerships, sole proprietorships, union,
        associations, federation or any other kind of entity.

2.      "His" or "He" means his, he, hers, she, or it and is meant to be gender neutral.




21Page
                      Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 14 of 56



           3.        "Documents" means any printed, typewritten, handwritten, mechanically or otherwise
- - -------- -- - · recorded matter ofwhatevercharacter, including-but without limitation; letters, purchase
                   , orders, memoranda, telegrams, notes, catalogues, brochures, diaries, reports, calendars,
                     inter- or intra-office communications, statements, investigative reports, announcements,
                     depositions, answers to interrogatories, pleadings, judgments, newspapers articles,
                     photographs, tape recordings, motion pictures and any carbon or photographic copies of
                     any such materials if you do not have custody or control of the original. · If any document
                     requested to be identified was but is no longer in you possession or control or is not
                     longer in existence, state whether it is:

                         a. Missing or lost;

                         b. Destroyed;

                         c. Transferred voluntarily or involuntarily to others, and, if so, to whom; or

                         d. Otherwise disposed of; and in each instance, explain the circumstances
                            surrounding an authorization of such disposition thereof State the approximate
                            date thereof and describe its contents.

              4.     "You" and "Your" shall mean the party to whom these questions are directed as well as
                     agents, employees, attorneys, investigators and all other "persons" acting for said party.


              5.     "Health care provider(s)" means all doctors, physicians, surgeons, chiropractors,
                     osteopaths, psychiatrists, psychologists, counselors, physiologist, physical therapist,
                     nutritionists, podiatrists, dentist, nurses, ·occupational therapists, vocational
                     rehabilitationists, massage therapists, clinics, laboratories, pharmacies, and or any other
                     licensed or unlicensed practicing or non-practicing members of the health care field,
                     healing arts, or any other institutions that are licensed or unlicensed that have rendered
                     any type or kind of physical or mental health care treatment related to the injuries in this
                     case.

              6.     "Photograph" means any picture, representation, computer generated image, image,
                     graphic representation, computer or electronic reproduction, either ,still or moving,
         /           obtained by any process of the art or practice of producing images of objects, places or
                     persons upon a photosensitive surface by the chemical action of light or other radiant
                     energy, or upon any other medium by electricity, magnetic, chemical, imprintation or
                     engraving.

             7.      "Identify" a document. In each questions wherein you are asked to identify a
                     document, state with respect to each such document if a copy thereof is not attached to
                     your answers as follows:

                         a. The identity of the person who signed it or over whose name it was issued;


             31Page
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 15 of 56



            b. The identity of the person or persons to whom it was addressed;

            c. The identity of the person who prepared it;

            d. The title and substance of the document with sufficient particularity to enable the
               same to be identified;

            e. The date of the document;

            f.   The date the document was executed or prepared, if different from the date it
                 bears;

            g. If the document or a copy of it is not in your custody or control, the identity of the
               person who has control or custody of it or a copy of it.

8.     In each question wherein you are asked to identify a person, state with respect to such
       person as follows:

           a.    his or her full name, and any other names or nicknames the person has gone by;
           b.    his or her last known address and phone number;
           c.    the name and address of his or her employer;
           d.    his or her title.

9.     If the person to be identified is not a natural person (e.g. a corporation) give its name and
       address and principal business activity.

10.    The terms "in.cident," "incident in question," "collision," "collision in question,"
       "accident," and "accident in question" refer to incident made the basis of this lawsuit
       as described more fully in Plaintiffs Original Petition and any amendments or
       supplements thereto.

11.    The term "vehicles in question'; refer to any vehicle involved in the collision made the
       basis of this suit.

12.    The term "J.B. HUNT DEFENDANTS" refers to Defendants J.B. HUNT
       TRANSPORT, INC.; J.B. HUNT, LLC; J.B. HUNT GAS & OIL DRILLING, LLC; J.B.
       HUNT, individually and collectively.

       If you object to attaching any requested documents to your answers, or if you object to

identifying any person as hereinabove defined, or if you feel that a court order should be

obtained by this party, please so state in your responses.




4jPage
                    Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 16 of 56

------   ---,   ----- ----- - - -   ----   ---   ------- - - -   ---   - ~ - -------------- --··-- -- ----·---- - - - - · - -      ----   - - - - --··----- ---- - --




                   Notice is hereby given that pursuant to Texas Rule of Civil Procedure 193.4, this

         party will object to any attempt to produce or introduce material or information withheld

         from discovery under a claim of privilege or objection at any hearing or trial unless the

         material or document has been previously produced in response to discovery.

                        Plaintiff's Request for Description of Withheld Material or Information

                   Pursuant to Rule 193.3(b), please provide a description (including a privilege log) of all

         withheld material or information from the following Requests for Production within fifteen (15)

         days of Defendant's Responses to Plaintiffs Requests for Production.

                                                                                    Respectfully submitted,

                                                                                   WAYNE WRIGHT, L.L.P.

                                                                                   5707 Interstate Ten West
                                                                                   San Antonio, Texas 78201
                                                                                   Telephone: (512) 444-0400
                                                                                   Facsimile: (512) 322-9784

                                                                                       <Cr_.·,11 . tl
                                                                                       1:::)wu.J~-
                                                                         By:            ';       : - .... ·   . ·:'i.. -:   ·'.'


                                                                                   DONALD L.' CROOK, JR.
                                                                                   State Bar No. 00783901
                                                                                   dcrook@waynewright.com

                                                                                   MITCHELL L. GINSBURG
                                                                                   State Bar No. 00790765
                                                                                   mginsburg@waynewright.c~m

                                                                                   ATTORNEYS FOR PLAINTIFF

                                                     CERTIFICATE OF SERVICE

                  I hereby certify that a true and correct copy of this document has served on Defendant by

         personal service with the Citation and Petition herein.
                                                                                       ('\;  /1 ii
                                                                                       ~-,l5w,./J,:
                                                                                             '      :;"       '."•··         •'


                                                                                   DONALD L. CROOK, JR.

     SI Page
          Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 17 of 56

  - - - - - - - - ---- -----~--   -   ---------   -----------   - - - - - - ------------   ------------ --- - - - - - - - -   -   -------




                                           INTERROGATORIES

INTERROGATORYNO.1:

Please state the following personal information:

        a.        Full name, including any nicknames or other names you have been known by in
                  the past;
        b.        Current residential address and telephone number;
        c.        Current place of employment and telephone number;
        d.        Date and place of birth;
        e.        Marital status;
        £         Driver's license number, including any restrictions;
        g.        Social Security Number; and
        h.        Educational background.

ANSWER:



INTERROGATORY NO. 2:

Please state in reverse chronological order:

        a.        The name and address of each of your employers for the last 10 years;
        b.        Your principal duty for each of your employers for the last 10 years;
        c.        The reason you left each of your employments for the last 10 years; and
        d.        The rate and method by which you were compensated by each of your employers
                  for the last 10 years.
ANSWER:



INTERROGATORY NO. 3:

Please provide your version of how the incident in question occurred. Please state your
recollection of how the collision forming the basis for this lawsuit occurred. Please include in our
description all actions or movements you witnessed the Plaintiff's vehicle make prior to and after
the collision.                                        ·

ANSWER:




61Page
                 Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 18 of 56

---.-----·,

         INTERROGATORY NO. 4:

         Please state the following:

                a.      The address of the location, including the city and state, from which you departed
                        at the beginning of the trip in question;

                b.      The date and exact time you departed from said city and state_ on the trip in
                        question;

                c.      The name and proper description of each road or highway traveled by you from
                        said city and state on the trip in question;

                d.      The name of each city in which you purchased fuel on the trip in question and the
                        date and approximate hour when you purchased fuel at each such city; and

                e.      The name, address and telephone number of the person by whom you were
                        dispatched on the trip in question.
         ANSWER:




         INTERROGATORY NO. 5:

         For the period of time between January 27, 2019, and January 29, 2019, inclusive, when you
         were not driving, please provide the following information:

                a.      Where each such period when you were not driving occurred including the name
                        of the city and state where each such off duty period occurred; and

                b.      The date and exact period of time when each such off duty period commenced
                        and ended, such as date and time of day, until date and time of day, identifying a
                        particular off duty period with a particular city and state.

         ANSWER:


         INTERROGATORY NO. 6:

         Please state the following:

                a.      The date and exact time you arrived in Austin, Texas, on the trip in question;

                b.      The name and address and relationship to you, if any, of the persons and/or
                        businesses with whom you interacted in Austin, Texas, during the trip in question;

         71Page
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 19 of 56




        c.      The name and address of the owner of the residence or business where you slept
                before or during your arrival in Austin, Texas, during the trip in question; and

        d.      The date, place, and exact time where you originated from when you departed for
                Austin, Texas, during the trip in question.

        e.      Please state the address, including the city and state, where you slept for any
                period of time between the dates of January 27, 2019, and January 29, 2019,
                inclusive. For each such period of sleep, please indicate the exact time period
                covered.

ANSWER


INTERROGATORY NO. 7:

Please state in alphabetical order:

        a.      The name of each state in the United States that has ever issued you an operator's
                or driver's license of any sort;

        b.      The license number of each operator's or driver's license issued to you at any
                time by any state in the United States, identifying each license number with a
                particular state; and

        c.      For each driver's or operator's license issued to you at any time by any state in the
                United States, please indicate whether that license is current, revoked, suspended
                or expired.

ANSWER:


INTERROGATORY NO. 8:

Other than as a result of the collision in question, did you receive a traffic citation during the last
ten ( 10) years? If so, please state:

        a.      The date, time and place where you received any such traffic citation;

        b.     A brief description of the violation oflaw for which you were cited, for example,
               speeding or illegal parking or defective equipment; and

        c.     The name of the authority that issued each such traffic citation for example,
               Sheriff, City Police, or State Highway Patrol.
ANSWER:

SI Page
                      Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 20 of 56

- - - - - - ~ - - - - - - - ---   -·--·-··   ---------~----------~---------·- ··----~-··--·--·,-- .. -------~--~--.. ------   -   ----------




    -- - - --INTERROGATORY NO. 9:

             Were you injured in the incident in question? If so, please list generally all injuries you claim to
             have sustained as a result of the incident and identify the medical providers who treated you for
             said injuries within the first 72 hours following the collision in question. If a workers
             compensation claim was filed related to the injuries you sustained in the incident in question,
             please identify the workers compensation insurance carrier and the claim number associated with
             your claim.

             ANSWER:


             INTERROGATORY NO. 10:

             Please state:

                     a.      The address, including the city and state, where you either off-loaded or on-
                             loaded freight at any time during the trip in question;

                     b.      The date and exact time that you off-loaded or on-loaded freight at each such
                             address, identifying each address with a particular date and exact time; and

                     c.      The name and current address of the person, partnership or corporation that was
                             either receiving freight from you or delivered freight to you at any time during the
                             trip in question, identifying ~ach person, partnership or corporation with a
                             particular date and exact time.

             ANSWER:


             INTERROGATORYN0.11:

             When, before January 28, 2019, were you most recently medically examined and certified as
             qualified to drive a motor vehicle? Please state the name and address of the physician who
             performecl the most recent medical exam of you before January 28, 2019, and certified you
             qualified to drive a motor vehicle?

             ANSWER:


             INTERROGATORY NO. 12:

             Has any Regional Federal Highway Administration ever granted you a waiver of physical defect
             so that you might drive a motor vehicle? If so, please state:


             91Page
                          Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 21 of 56

--------~-------. -·---------------- --------- -----~---------------------------~- ~-------------~---------- - - - - -   --.•--------------------- ------ --------•--·---




                          a.       the dates you received any such waiver;

                          b.       the physical defect for which each such waiver was necessary; and

                          c.       whether or not you were operating your tractor-trailer at the time of the collision
                                   pursuant to any such waiver.

                ANSWER:



                INTERROGATORY NO. 13:

                Was a drug and/or alcohol screen administered to you following the incident in question? If the
                answer is "yes" please identify the facility where said drug and/or alcohol screen was
                administered, the date of said screen and state the results of said drug and alcohol screen. If the
                answer is "no" please state your understanding why a drug and alcohol screen was not performed
                and further state if you refused the drug and alcohol screen.

                ANSWER:



                INTERROGATORY NO. 14:

                Please describe the. route that you had driven for the seventy-two hours prior to the collision in
                question, including the time you left and arrived at each point along the route.

                ANSWER:


                INTERROGATORY NO. 15:

                Please identify all mechanics, repair shops, appraisers and/or dealerships that performed
                maintenance, repairs, appraisals and/or inspections of the tractor/trailer you were operating on
                the date of the incident in question and/or its tires in the year prior to the collision in question
                and subsequent to the collision. This interrogatory is limited to the vehicle you were driving at
                the time of the collision.

                ANSWER:




                10   IP age
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 22 of 56

      ----------------·--- - - --~--------~ --------------~-   - - - - - - - ~ - - ~ - - - - - - - - ---------------------------


INTERROGATORY NO. 16:

What was your cellular telephone number on the date of the incident and which company was
your cellular telephone service provider at that time? If you had more than one cellular
telephone, personal and/or company issued, with you at the time of the crash, please respond to
this interrogatory for all cellular telephones in your possession at the time of the crash.

ANSWER:




llll;age
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 23 of 56




THE STATE OF TEXAS                      §
                                        §
COUNTY OF - - - - - -                   §


       BEFORE ME, the undersigned authority, on this day personally appeared
_ _ _ _ _ _ _ _ _, known to me to be the person whose name is subscribed to the
foregoing instrument, and after being duly sworn, on his oath, deposed and says that the
statements in the above Interrogatories are true and correct.




        SWORN TO AND SUBSCRIBED before me on this, the                            day of

_ _ _ _ _ _ _ _ _ _, 2021, to certify which witness my hand and seal of office.




                                        NOTARY PUBLIC, STATE OF TEXAS


                                        My Commission Expires: _ _ _ _ __




12   IP age
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 24 of 56



PLAINTIFF'S FIRST REQUESTS FOR PRODUCTION TO DEFENDANT

       Plaintiff only seeks documents which are in your possession, custody or control and

that standard is to be presumed in each of the following requests as if specifically stated

therein. True and exact copies of documents can be produced in lieu of producing the original

document. Color copies are requested of documents which are in color.

REQUEST NO. 1: Please produce a true and correct copy of any and all settlement sheets for
loads hauled by Defendant KEVIN FAVANT from January 22, 2019 through January 29, 2019.


REQUEST NO. 2: Please produce a true and correct copy of any and all lease agreements
between Defendant KEVIN FAVANT and the J.B. HUNT DEFENDANTS for the last five
years.


REQUEST NO. 3: Please produce a true and correct copy of any and all employment
agreements between Defendant KEVIN FAVANT and the J.B. HUNT DEFENDANTS for the
last 5 years.


REQUEST NO. 4: Please produce a true and correct copy of any and all trailer and equipment
agreements between Defendant KEVIN FAV ANT, and the J.B. HUNT DEFENDANTS for the
last 5 years.


REQUEST NO. 5: Please produce a true .and correct copy of any and all daily driver vehicle
inspection reports filed or prepared by Defendant KEVIN FAVANT for the time period from
January 14, 2019 through January 29, 2019.


REQUEST NO. 6: Please produce a true and correct copy of any and. all repair orders and repair
invoices in the possession of Defendant KEVIN FAVANT for repair of the tractor or trailer
driven by Defendant KEVIN FAVANT from January 14, 2019 through January 29, 2019.


REQUEST NO. 7: Please produce a true and correct copy of any and all fuel tax receipts for the
tractor driven by Defendant KEVIN FAVANT from January 14, 2019 through January 29, 2019.




131 Page
                   Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 25 of 56



              REQUEST NO. 8: Please produce a true and correct copy of any and all reports and documents
- - -- -------iii tlie possession of Defendant KEVIN-FAVANT by-·which-·gto~;s receipts for the·tractor
              owned/operated by the J.B. HUNT DEFENDANTS were reported to the various states in the
              United States from January 14, 2019 through January 29, 2019.


           REQUEST NO. 9: Please produce a true and correct copy of any and all of the J.B. HUNT
           DEFENDANTS's manuals and other company documents given by The J.B. HUNT
           DEFENDANTS to Defendant KEVIN FAVANT and reflecting rules and procedures which
           applied to Defendant KEVIN FAV ANT.


           REQUEST NO. 10: Please produce a true and correct copy of any and all documents and other
           manuals provided by The J.B. HUNT DEFENDANTS to Defendant KEVIN FAV ANT, for the
           orientation of new drivers at the commencement of the relationship with the J.B. HUNT
           DEFENDANTS.


           REQUEST NO. 11: Please produce a true and correct copy of any and all receipts or other
           records of payment from December 28, 2018 through January 30, 2019, by Defendant KEVIN
           FAVANT or the J.B. HUNT DEFENDANTS for toll bridges or toll crossings made by
           Defendant KEVIN FAVANT.

           REQUEST NO. 12: Please produce a true and correct copy of any, and all trip reports, trip
           envelopes and other documents relating to individual trips filed by Defendant KEVIN FAVANT
           with the J.B. HUNT DEFENDANTS from December 28, 2018 through January 30, 2019.

            REQUEST NO. 13: Please produce a true and correct copy of any and all income tax returns
           -filed by Defendant KEVIN FAVANT after 2014 to the present date.
                                        -

                                                 a
                                                     -


           REQUEST NO. 14: Please produce true and correct copy of any and all reports filed by
           Defendant KEVIN FAVANT with The J.B. HUNT DEFENDANTS or any ot4er employer for
           "reportable accidents", as that term is defined in Section 394.3 of the Federal Motor Carrier
           Safety Regulations for the past 10 years.

           REQUEST NO. 15:· Please produce a true and correct copy of any and all documents showing
           communication checks by The J.B. HUNT DEFENDANTS with Defendant KEVIN FAVANT
           from January 12, 2019 through February 12, 2019, including also where Defendant KEVIN
           FAVANT received each such communication check and when.


           REQUEST NO. 16: Please produce a true and correct copy of any and all of the Defendant
           KEVIN FAV ANT's records of duty status or "Daily Logs" filed or prepared by Defendant
           KEVIN FAVANT and/or The J.B. HUNT DEFENDANTS from January 12, 2019 through
           February 12, 2019.


           141 Page
       Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 26 of 56




REQUEST NO. 17: Please produce a true and correct copy of any and all of The J.B. HUNT
DEFENDANTS' dispatch logs for Defendant KEVIN FAV ANT for trips dispatched of
Defendant KEVIN FAVANT by The J.B. HUNT DEFENDANTS from January 12, 2019
through February 12, 2019




151 Page
                   Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 27 of 56




- ,_ - -- - - REQUEST NO. -1-8-: Please produce-a-true and- correct copy of any and all documents reflecting
              the names, addresses and telephone numbers of all shops and garages located in the United States
              where maintenance and/or inspection was performed on The J.B. HUNT DEFENDANTS' tractor
              and equipment involved in the accident made basis of this lawsuit for the past 5 years.

           REQUEST NO. 19: Please produce a true and correct copy of any and all documents, books,
           records and papers in the possession of Defendant KEVIN FAVANT and/or The J.B. HUNT
           DEFENDANTS pertaining to the .physical and mental
                                                           /
                                                               health of Defendant KEVIN FAV ANT,          .

           including but not limited to, any long form physical examination of Defendant KEVIN
           FAVANT done for any purpose in accordance with Section 391.4 of the Federal Motor Carrier.
           Safety Regulations.


           REQUEST NO. 20: Please produce a true and correct copy of any and all bills of lading and
           other shipping documents for loads hauled by Defendant KEVIN FAVANT for The J.B. HUNT
           DEFENDANTS from January 12, 2019 through February 12, 2019.


          REQUEST NO. 21: Please produce a true and correct copy of any and all operator and/or
          commercial license( s) for Defendant KEVIN FAVANT, issued at any time by any licensing
          authorify and permitting him to operate a motor vehicle of any type, whether in force, expired or
          revoked by the issuing authority.


          REQUEST NO. 22: Please produce a true and correct copy of any and all documents reflecting
          The J.B. HUNT DEFENDANTS' procedures for communication between The J.B. HUNT
          DEFENDANTS and Defendant KEVIN FAV ANT, while he was hauling for The J.B. HUNT
          DEFENDANTS prior t9 January 29, 2019.


          REQUEST NO. 23: Please produce a true and correct copy of any and all documents reflecting
          The J.B. HUNT DEFENDANTS' procedures for determining when Defendant KEVIN
          FAVANT would load, where he would load and to what place he would haul.


          REQUEST NO. 24: Please produce a true and correct copy of any and all records in the
          possession of Defendant KEVIN FAV ANT from The J.B. HUNT DEFENDANTS's central
          dispatch office and from any local or regional dispatch office for The J.B. HUNT·
          DEFENDANTS reflecting dispatches by The J.B. HUNT DEFENDANTS to Defendant KEVIN
          FAVANT from January 12, 2019 through Februai:y 12, 2019.

           REQUEST NO. 25: Please produce a true and correct copy of any and all records and recordings
           by tachograph, speedograph or other recording devices reflecting information regarding the
          _operation from January 12, 2019 through February 12, 2019, for the tractor operated by



          161 Page
            Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 28 of 56

--   ---
       '

     Defendant KEVIN FAVANT, including but not limited to information about the date, time and
     rate of speed of the tractor operated by Defendant KEVIN FAVANT.


     REQUEST NO. 26: Please produce a true and correct copy of any and all of Defendant KEVIN
     FAV ANT's qualification files and personnel files maintained for Defendant KEVIN FAVANT
     by The J.B. HUNT DEFENDANTS or with any other motor carrier within the past ten years.

     REQUEST NO. 27: Please produce a true and correct copy of any all records reflecting the
     reimbursement of Defendant KEVIN FAVANT by The J.B. HUNT DEFENDANTS for
     expenses advanced by Defendant KEVIN FAVANT in pursuit of The J.B. HUNT
     DEFENDANTS' business from January 12, 2019 through February 12, 2019.


     REQUEST NO. 28: Please produce a true and correct copy of any and all reports of violation
     filed by Defendant KEVIN FAVANT with any motor carrier, at any time, in compliance with
     Section 391.27(a) of-the Federal Motor Carrier Safety Regulations.


     REQUEST NO. 29: Please produce a true and correct copy of any and all gasoline credit cards
     and other documents utilized by Defendant KEVIN FAVANT for the purchase of fuel while
     hauling for The J.B. HUNT DEFENDANTS from January 12, 2019 through February 12, 2019,
     including but not limited to receipts for credit card purchases of fuel by Defendant KEVIN
     FAVANT.


     REQUEST NO. 30: Please produce a true and correct copy of any and all records for the
     inspection, repair and maintenance in the possession of Defendant KEVIN FAVANT that were
     done, made or compiled by Defendant KEVIN FAVANT or by others for the tractor and trailer
     driven and pulled by Defendant KEVIN FAVANT from January 12, 2019 through February 12,
     2019, in compliance with Section 396.3 of the Federal Motor Carrier Safety Regulations.


     REQUEST NO. 31: Please produce a true and correct copy of any and all applications for
     employment filed by Defendant KEVIN FAVANT with any person, partnership or corporation
     since 2014.

     REQUEST NO. 32: Please produce a true and correct copy of any and all cellular telephone
     records for cellular telephone(s) utilized by Defendant KEVIN FAV ANT from January 12, 2019
     through January 30, 2019, to place calls to The J.B. HUNT DEFENDANTS.


     REQUEST NO. 33: Please produce a true and correct copy of any and all documents reflecting
     correspondence between Defendant KEVIN FAVANT and any issuing authority for operation
     and/or commercial license for Defendant KEVIN FAVANT for motor vehicles for the past ten
     years.


     171Page
                    Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 29 of 56

              .
-- - - - - - ----
   •


           REQUEST NO. 34: Please produce a true and correct copy of any and all drawings,
           photographs, pictures, video tapes and any other types of visual representation made or in the
           possession of Defendant ~VIN FAVANT concerning the incident of January 28, 2019.


           REQUEST NO. 35: Please produce a list with the names, addresses and telephone numbers of
           all persons, partnerships or corporations, who have contended in a lawsuit filed at any time, that
           they have been injured or damaged in a collision with a tractor-trailer driven or operated by
           Defendant KEVIN FAVANT and who have also contended in any such lawsuit that at the time
           of the collision the Defendant KEVIN FAVANT was ill or was fatigued or was operating in
           violation of Section 395.3 of the Federal Motor Carrier Safety Regulations.

           REQUEST NO.36. All documents identified, described and/or referenced rn Defendant's
           Responses to Plaintiffs First Set oflnterrogatories.

           REQUEST NO.37. All witness statements which have not been produced in response to
           Request for Disclosure.

           REQUEST NO.38. All governmental reports relating to the incident in question. An example
           of such a report would be the Texas Peace Officer's Crash Report.

           REQUEST NO.39. All repair estimates which document the damage done to any of the
           vehicles involved in the incident in question.

           REQUEST NO.40. All photographs of the vehicles involved in the collision in question,
           including photographs taken before the collision, after the collision or after said vehicles have
           been repaired.

           REQUEST NO.4.1.       All photographs/videos taken ofthe incident and/or at the scene of the
           incident.

           REQUEST NO.42.        All photographs/videos which show the location of the incident.

           REQUEST NO.43. All photographs/videos of any personal injuries suffered by any person
           involved in the incident.
           REQUEST NO.44. All surveillance photographs/video of the Plaintiff

           REQUEST NO.45. All Depositions on Written Questions of which your attorney 1s the
           custodial attorney, including all exhibits and attachments.

           REQUEST NO.46. All audits of Plaintiffs medical records/medical bills which were
           performed by a testifying expert or any person signing a controverting affidavit in this matter.

           REQUEST NO.47.        All medical records and medical billing records of Plaintiff.


           181 Page
                  Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 30 of 56




 REQUEST NO.48. All notices of liens or subrogation interests which have been placed on
 Plaintiffs cause of action.

 REQUEST NO.49. All medical records of the Defendant for medical treatment received on
 the date of the incident.

 REQUEST NO.50. All cellular telephone records or cellular telephone billing records of the
 Defendant from the date of the incident. In lieu of producing the records, Defendant is asked to
 sign the attached Authorization allowing Plaintiffs Counsel to obtain said records.

 REQUEST NO.51. Copies, printouts or screenshots of all postings made by you on Facebook,
 Instagram, Twitter, MySpace, Flickr, Tumblr, Four Square and/or Linkedln which mention the
 incident including postings which were made in the form of text, photographs or videos.

REQUEST NO.52. All Documents which you allege can be used to impeach Plaintiff or any
person listed as having knowledge of relevant facts.

 REQUEST NO.53. All documents which you allege support your contention that Plaintiff
 failed to mitigate damages.

REQUEST NO. 54. All documents which you allege support your contention that Plaintiff had
preexisting conditions relating to the parts of the body Plaintiff claims were injured in the
incident.

REQUESTNO.55.                                  A copy, front and back,.ofyour driver's license.

REQUEST NO.56. All estimates and receipts for repair or mechanical work done on the
vehicle which you were driving at the time of the incident which are dated within one (1) year of
the incident.

REQUEST NO.57. All receipts for tires which ·were purchased for the vehicle you were
driving at the time of the incident which are dated within one (1) year of the incident.

REQUEST NO.58. All police reports for accidents in which you were involved as a driver
within the five ( 5) years prior to the incident.

REQUEST NO. 59. If you are currently on probation or parole in relation to a conviction for a
felony or a crime of moral turpitude, all documents which delineate the terms 9fyour probation
or parole.

REQUEST NO. 60. All Reservation of Rights letters provided to you by your insurer related to
insurance coverage in this matter.

REQUEST NO. 61. All medical records which you allege show medical treatment received by
the Plaintiff which was not reasonable and/or necessary to treat the injuries Plaintiff alleges were

- - - · ................................................   ··········••···················-·•······   . ·········                            ·····--------
                                                                                                                    ··················••••••..

 191 p ag            C
                         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 31 of 56



 caused in the incident.

 REQUEST NO. 62. All of Plaintiff's medical bills which you allege show charges for medical
 treatment received by the Plaintiff which were not usual and/or customary in the area where the
 treatment was provided.

 REQUEST N0.63. All documents you may contend show contributory negligence on the part
 of Plaintiff or that Plaintiff was solely negligent in causing the collision underlying the incident
 in question.

 REQUEST NO. 64.                                                   A copy of the title to the vehicle that Defendant was driving at the time of
 the incident

 REQUEST NO. 65. All video recordings that were made by the investigating law enforcement
 agency which are related to the incident.

 REQUEST NO. 66. Please produce a copy of your driving record from the Texas Department of
 Public Safety.

 REQUEST NO. 67. Please produce a copy of any documents, video or audio recordings, or other
 tangible items which you or your attorneys have received through an Open Records Request to any
 governmental agency.

 REQUEST NO. 68. Please produce a copy of any report generated as a result of a drug and/or
 alcohol screen administered to you following the incident in question.




...... ............ ....................... ..............................   ····••········· ........................................................................................................,......   ----
20        IP a g c
                       Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 32 of 56




                                                                                                              CAUSEN°
                                                                                                                        ----------

STEPHEN WILLIAMS,                                                                                                         §    In the DISTRICT COURT
                                                                                                                          §
                    Plaintiff                                                                                             §
                                                                                                                          §
V.                                                                                                                        §    of TRAVIS COUNTY, TEXAS
                                                                                                                          §
J.B. HUNT TRANSPORT, INC.; J.B. HUNT,                                                                                     §
LLC; J.B. HUNT GAS & OIL DRILLING,                                                                                        §
LLC; J.B. HUNT; and KEVIN FAV ANT,                                                                                        §
                                                                                                                          §
                    Defendants                                                                                            §   - - - JUDICIAL   DISTRICT



         PLAINTIFF'S FIRST SET OF INTERROGATORIES AND REQUEST FOR
     PRODUCTION TO DEFENDANTS J.B. HUNT TRANSPORT, INC.; J.B. HUNT, LLC;
               J.B. HUNT GAS & OIL DRILLING, LLC; AND J.B. HUNT




 TO: DEFENDANTS J.B. HUNT TRANSPORT, INC.; J.B. HUNT, LLC; J.B. HUNT GAS
     & OIL DRILLING, LLC; AND J.B. HUNT by service with the Citation and Petition
     herein.

                    "Instructions:' The undersigned party propounds the attached Interrogatories (questions)

to you under the provision of Rule 197 of the Texas Rules of Civil Procedure. These questions

are being served on you and answers to the interrogatories should, to the extent possible, be

answered in the spaces provided and· if additional space is needed, please use additional sheets or

the back of the preceding page. You are notified that this party specifies that the answers shall be

served on the first business day after the expiration of fifty (50) days from the date these

questions were served on you, and that the questions and your sworn answers may be offered in

evidence at the trial of this lawsuit.



      •• •••• • ••••• -•••••••   •••••• • •n•••n•-•••••••••••••¥ .. •• •••-•••••• ••••-•••-•" • •• •••-.,••
                                                                                                                                             ----···-·········--,-
llPagc
          Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 33 of 56

 -   --
 '

          In answering these questions, furnish all information available to you, including

information in the possession of your attorney, or their investigators, and all persons acting on

your behalf and not merely such information known of your own personal knowledge. If you

cannot answer the interrogatory in full after exercising due diligence to secure the information,

so state in your answer and, to the extent possible, answer stating whatever information or

knowledge you have.

          The questions which follow are to be considered as continuing, and you are requested to

provide by way of supplemental answers hereto such additional information as you or any other

person acting on your behalf may hereafter obtain which will augment or otherwise modify your

answers given to the interrogatories below. Such supplemental responses are to be filed and

served upon this party immediately upon receipt of such information.

          Additionally, Plaintiff requests the Defendant produce the below-listed items pursuant to

Rule 196, of the Texas Rules of Civil Procedure.

          You are hereby requested to produce the below-listed items for inspection,

photographing, and copying ~t Wayne Wright, LLP 5707 Interstate Ten West, San Antonio,

Texas 78201. You are advised that pursuant to Rule 196, you must make a written response that

shall state with respect to each item or category of items that inspection will be permitted as

requested and that you will comply with this request, except to the extent that objections are

made, stating specific reasons why such discovery will not be allowed.            Response to the

Requests, to the extent possible, shall be made in the spaces provided and if additional space is

needed, please use additional sheets or the back of the preceding page. You are advised that




21Pagc
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 34 of 56

 -,


pursuant to Rule 196, a response to this Request shall be served within fifty (50) days after

service of this request.

        As used herein, the following terms shall have meaning indicated below:

1.      "Person" means natural persons, corporations, partnerships, sole proprietorships, union,
        associations, federation or any other kind of entity.

2.      "His" or "He" means his, he, hers, she, or it and is meant to be gender neutral.

3.     "Documents" means any printed, typewritten, handwritten, mechanically or otherwise
       recorded matter of whatever character, including but without limitation, letters, purchase
       orders, memoranda, telegrams, notes, catalogues, brochures, diaries, reports, calendars,
       inter- or intra-office communications, statements, investigative reports, announcements,
       depositions, answers to interrogatories, pleadings, judgments, newspapers articles,
       photographs, tape recordings, motion pictures and any carbon or photographic copies of
       any such materials if you do not have custody or control of the original. If any document
       requested to be identified was but is no longer in you possession or control or is not
                                                                         \
       longer in existence, state whether it is:

           a. Missing or lost;

           b. Destroyed;

           c. Transferred voluntarily or involuntarily to others, and, if so, to whom; or

           d. Otherwise disposed of; and in each instance, explain the circumstances
              surrounding an authorization of such disposition thereof State the approximate
              date thereof and describe its contents.

4.     "You" and "Your" shall mean the party to whom these questions are directed as well as
       agents, employees, attorneys, investigators and all other "persons" acting for said party.


5.     "Health care provider(s)" means all doctors, physicians, surgeons, chiropractors,
       osteopaths, psychiatrists, psychologists, counselors, physiologist, physical therapist,
       nutritionists, podiatrists, dentist, nurses, occupational therapists, vocational
       rehabilitationists, massage therapists, clinics, laboratories, pharmacies, and or any other
       licensed or unlicensed practicing or non-practicing members of the health care field,
       healing arts, or any other institutions that are licensed or unlicensed that have rendered
       any type or kind of physical or mental health care treatment related to the injuries in this
       case.


31Page
       Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 35 of 56



6.    "Photograph" means any picture, representation, computer generated image, image,
      graphic representation, computer or electronic reproduction, either still or moving,
      obtained by any process of the art or practice of producing images of objects, places or
      persons upon a photosensitive surface by the chemical action of light or other radiant
      energy, or upon any other medium by electricity, magnetic, chemical, imprintation or
      engravmg.

7.    "Identify" a document. In each questions wherein you are asked to identify a
      document, state with respect to each such document if a copy thereof is not attached to
      your answers as follows:

          a. The identity of the person who signed it or over whose name it was issued;

          b. The identity of the person or persons to whom it was addressed;

         c. The identity of the person who prepared it;

         d. The title and substance of the document with sufficient particularity to enable the
            same to be identified;

         e. The date of the document;

         f.   The date the document was executed or prepared, if different from the date it
              bears;                      -

         g. If the document or a copy of it is not in your custody or control, the identity of the
            person who has control or custody of it or a copy of it.

8.    In each question wherein you are. asked to identify a person, state with respect to such
      person as follows:

         a.   his or her full name, and any other names or nicknames the person has gone by;
         b.   his or her last known address and phone number;
         c.   the name and address of his or her employer;
         d.   his or her title.

9.    If the person to be identified is nota natural person (e.g. a corporation) give its name and
      address and principal business activity.

10.   The terms "incident," "incident in question," "collision," "collision in question,"
      "accident," and "accident in question" refer to incident made the basis of this lawsuit
      as described more fully in Plaintiffs Original Petition and any amendments or
      supplements thereto.


41Page
                               Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 36 of 56

-·,   - --   ----..-- -   -·   --   ------ -- -- - ---- ------   ---   --   ~--------- - - - - - - - - - -                            --   -   ----   - -- ------- - - ----- - - - - - - -   ~   -



             11.          The term "vehicles in question" refer to any vehicle involved in the collision made the
                          basis of this suit.

             12.          The term "J.B. HUNT DEFENDANTS" refers to Defendants J.B. HUNT
                          TRANSPORT, INC.; J.B. HUNT, LLC; J.B. HUNT GAS & OIL DRILLING, LLC; J.B.
                          HUNT, individually and collectively.

                          If you object to attaching any requested documents to your answers, or if you object to

             identifying any person as hereinabove defined, or if you feel that a court order should be

             obtained by this party, please so state in your responses.

                          Notice is hereby given that pursuant to Texas Rule of Civil Procedure 193.4, this

             party will object to any attempt to produce or introduce material or information withheld

             from discovery under a claim of privilege or objection at any hearing or trial unless the

             material or document has been previously produced in response to discovery.

                                    Plaintiff's Request for Description of Withheld Material or Information

                          Pursuant to Rule 193.3(b), please provide a description (including a privilege log) of all

             withheld material or information from the· following Requests for Production within fifteen (15)

             days of Defendant's Responses to Plaintiffs Requests for Production.

                                                                                    Respectfully submitted,

                                                                                    WAYNE WRIGHT, L.L.P.

                                                                                     5707 Interstate Ten West
                                                                                     San Antonio, Texas 78201
                                                                                     Telephone: (512) 444-0400
                                                                                     Facsimile: (512) 322-9784
                                                                                        .·.     ·.                  .•..       .••·



                                                                            By:
                                                                                       ;                       :1Gi.J~
                                                                                                                    _.1
                                                                                        > .··:_ ...-.,,.,· ,{'. ,· \.:;,.}:   ·,\'


                                                                                    DONALD L. CROOK, JR.
                                                                                    State Bar No. 00783901
                                                                                    dcrook@waynewright.com


             SI Page
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 37 of 56




                                             MITCHELL L. GINSBURG
                                             State Bar No. 00790765
                                             mginsburg@waynewright.com

                                             ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this document. has served on Defendant by

personal service with the Citation and Petition herein.

                                                          h         11 ,,,.
                                                          ~-(5w.)t,
                                                           .  - . . .   .   .



                                                     DONALD L. CROOK, JR.




        ,,


61Page
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 38 of 56



 INTERROGATORIES TO DEFENDANT J.B. HUNT TRANSPORT, INC.; J.B. HUNT,
        LLC; J.B. HUNT GAS & OIL DRILLING, LLC; and J.B. HUNT


INTERROGATORY NO. 1: Please state the full and complete name, address, employer and job
title of the person(s) answering these interrogatories.

ANSWER:



INTERROGATORY NO. 2: State whether this Defendant 1s a common carrier, a contract
carrier or a private carrier.

ANSWER:



INTERROGATORY NO. 3: State the full name, address and phone number of the owner of the
tractor and the trailer involved in the crash made the basis of this lawsuit. If you were not the
owner of the tractor and/or trailer involved in the crash made the basis of this lawsuit, state
whether the tractor and/or trailer were being operated under lease, and if so, state the full name,
address and phone number of the lessor of the tractor and/or trailer.

ANSWER:



INTERROGATORY NO. 4: For the driver of the tractor/trailer involved in the crash made the
basis of this lawsuit, please state:

        a.      his/her name, address and phone number;
        b.      the date his/her employment with you began; and
        c.      whether he/she is still in your employ, and if not, the date and reason for his
                termination.

If you claim that the driver of the tractor/trailer involved in the crash made the basis of this
lawsuit was an independent contractor, please identify all documents which memorialize that
relationship between you and the driver and further state all facts which support your contention
that the driver was an independent contractor.

ANSWER:



71Page
          Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 39 of 56

 -----------------------------------------------------------------           ------------------------.    - - - - - - - - - - - - - ~ ----·-··--




INTERROGATORY NO. 5: For the driver of the tractor/trailer involved in the crash made the
basis of this lawsuit, please state the following for all traffic violations and hours of service
violations committed by the driver in the five (5) years prior to January 28, 2019:
                                                   I


                  a.       description of each violation(s);
                  b.       the date of each violation(s); and
                  c.       the county and state in which each violation occurred


ANSWER:



INTERROGATORY NO. 6: Was any disciplinary action taken against the driver of the
tractor/trailer involved in the crash made the basis of this lawsuit as a result of said crash? If so,
please describe the disciplinary action. If not, please state whether disciplinary action was
considered and the names of the individuals who reviewed the driver's actions, if applicable.

ANSWER:



INTERROGATORY NO. 7: Please state the name, full title and office address for your safety
director.

ANSWER:



INTERROGATORY NO. 8: Was the truck involved in the crash made the basis of this suit
equipped with an on-board computer or recording device? If so, describe the device and identify
all disks, tapes, computer tapes and other written materials generated by use of the on-board
computer and/or recording device during the trip that the driver was on at the time of the crash
made the basis of this suit.

ANSWER:



INTERROGATORY NO. 9: Was the truck involved in the crash made the basis of this suit
equipped with the OMNITRACS system or any other satellite tracking system? If so, list the
records in your possession, custody or control regarding the truck's activities which were
                                  ----- ------------------- ------------------- ----------------- ------------
                                                                              --   -   --                      - -- - - -
81Page

                                  \J
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 40 of 56

~,-·-


generated by the OMNITRACS system or other satellite tracking system for the one month prior
to the crash made the basis of this suit up to and including the day of said crash.

ANSWER:



INTERROGATORY NO. 10:Was a drug test and/or alcohol test administered to the driver of the
tractor/trailer involved in the crash after the crash made the basis of this lawsuit? If so, please
state who administered each test, the exact date and time each test was administered, and the
results of each test. If not, please state why a drug test and/or alcohol test was not administered.

ANSWER:



INTERROGATORY NO. 11:Has the driver of the tractor/trailer involved in the crash made the
basis of this suit ever refused to submit to a post-accident alcohol or drug test as required under
49 CFR 382.303, a random alcohol or drug test as required under 49 CFR 382.305, a reasonable
suspicion alcohol or drug test as required under 49 CFR 382.307, or a follow-up alcohol or drug
test as required under 49 CFR 382.311?

ANSWER:



INTERROGATORY NO. 12:Has the driver involved in the crash made the basis of this suit ever
been disqualified or suspended from driving a truck while in your employ? If so, please state the
reason and when such disqualification and/or suspension occurred.

ANSWER:



INTERROGATORY NO. 13:On the date of the crash in question did you have a standard
operating procedure for the investigation of crashes involving your drivers? If so, please state
what the standard operating procedure was and whether it was followed for this crash.

ANSWER:




91Pagc
           Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 41 of 56



   INTERROGATORY NO. 14:Please list those expert witnesses (if any) identified by Plaintiff
-- whom you contend are not qualified to render opinions or whose opinions you contend should be
   excluded under the standards set forth in Texas Rules of Evidence Rule 702, Robinson v. E.I
   DuPont Denemours, 923 S.W.2d 549 (Tex. 1995), or in any subsequent opinion by the Supreme
   Court of Texas, United States Supreme Court or any other court which you contend extends the
   holding of Robinson.

   ANSWER:



   INTERROGATORY NO. 15:Pursuant to Rule 192.3(d) please state the name, address and
   telephone number of any person who is expected to be called to testify at trial.

   ANSWER:




   INTERROGATORY NO. 16: Pursuant to Rule 609(±) of the Texas Rules of Civil Evidence,
   please state whether you intend to use at the trial of this cause evidence of criminal convictions,
   if any, of the plaintiff or any person that you have identified in response to Requests for
   Disclosure as a person with knowledge of relevant facts. If so, please state the evidence of
   conviction that you inte11d to use. In accordance with the Texas Rules of Civil Procedure and the
   Texas Rules of Civil Evidence, evidence of a conviction includes, but is not limited to, the name
   of the person convicted, the offense for which he or she was convicted, the date of such
   conviction, the Court of such conviction and the sentence involved.

   ANSWER:




   10 IP age
           Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 42 of 56
----- -    - - - - - ··---- --- ----- - - ----




                                                 REQUESTS FOR PRODUCTION

  You are hereby requested to produce the following items:

  REQUEST NO. 1:

  Please produce the following documents and items:

          a.          Pictures;

          b.          Drawings;

          C.          Photographs;

          d.        · Charts;

          e.          Graphs;

          £           Recordings;

          g.          Depictions;

          h.          Videotapes;

          I.          Computer animations; and

         J.           Visual or audio representations

  in your possession or_ subject to your right of control that refer to or contain information relating
  to the liability or damage claims of the Plaintiff as outlined in Plaintiff's latest original or an
  amended petition filed in this cause of action, including but not limited to, those showing
  Plaintiff, tho:;;e showing any of the vehicles or machinery (including all attachments) involved in
  the occurrence in ·question, those showing the location of such occurrence, or those intending to
  demonstrate, illustrate, or recreate any such alleged occurrence, or injuries or damages of
  Plaintiff.

  RESPONSE:

  REQUEST NO. 2:

  Any documents or materials of any type concerning evidence of a conviction to be used
  concerning Plaintiff, any party, fact witness, or expert witness named in responsive discovery by
  any party. This Request incorporates and specifically refers to the names of any party, fact
  witness, or expert witness as if fully set forth herein. Evidence of a conviction includes, but is not
  limited to:
  ll!Page
                      Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 43 of 56

----~·--- -------                                                     -----------~---·---·--------·-··-------~--·•------·-




                    a.     Names of the person convicted;

                    b.     Offense for which he was convicted;

                    c.     Date of such conviction;

                    d.     Court of such conviction; and

                    e.     Sentence involved

             (See Rul~ 609 (f), TEXAS RULES OF CIVIL EVIDENCE).

            RESPONSE:

            REQUEST NO. 3:

            Copy ofregistration and title to the truck/tractor and/or trailer involved in the collision made the
            basis of this lawsuit.

            RESPONSE:



            REQUEST NO. 4:

            All correspondence, memoranda, statements, tape recordings (or transcripts thereof), wire
            reports, investigation reports, close out reports, summaries or any other documents (including
            papers, books, accounts, drawings, graphs, charts, photographs, electronic or videotape
            recordings, and any other data compilations from which information can be obtained and
            translated, if necessary, into reasonably usable form), as well as any other tangible things which
            were prepared or received by you, your agents, servants, employees, or representatives,
            (including, but not limited to "insurance carriers, adjusting companies, or investigators) before
            you had a good faith belief to reasonably anticipate that there was a substantial chance that
            litigation would ensue in this case, which reflect the following:

                    ·a.    Any indemnity reserve relating to the claimed inJuries of Plaintiff;

                    b.    · Any investigation performed by you or on your behalf concerning Plaintiff, or
                    any person named in responsive discovery by any party as a person with knowledge of
                    relevant facts or as an expert, including but not limited to, photographs, recorded
                    statements, videotapes, background, criminal, or credit record checks, surveillance,
                    following, eavesdropping, or interviewing persons;



             121 pa g C
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 44 of 56



       c.      Evaluations or analyses of the character or personality of Plaintiff, or any person
       named in responsive discovery of any party as a person with knowledge ofrelevant facts
       or as an expert witness, or an assessment of their abilities as a witness;

       d.      The settlement value or potential judgment of this case; and

       e.     Whether some other person, party, or entity other than Plaintiff caused or
       contributed to the occurrence in question.

RESPONSE:



REQUEST NO. 5:

If you contend that you had a good faith belief to reasonably anticipate that there was a
substantial chance that litigation would ensue on behalf of Plaintiff prior to the date you received
notice of this lawsuit, please produce all correspondence, memoranda, statements, tape
recordings (or transcripts thereof), wire reports, investigation reports, close out reports,
summaries or any other documents (including papers, books, accounts, drawings, graphs, charts,
photographs, electronic or videotape recordings, and any other data compilations from which
information can be obtained and translated, if necessary, into reasonably usable form) which
indicate, show, support, or upon which you intend to rely concerning a good faith belief that
there was a substantial chance that litigation would ensue.

RESPONSE:



REQUEST NO. 6:

Any documents or materials of any type (medical or non-medical) which indicate that KEVIN
FAV ANT had alcohol and/or drugs (including prescription or non-prescription, legal or illegal)
in his blood stream or urine at the time of the occurrence in question, within twenty-four (24)
hours before the occurrence in question, and within forty-eight (48) hours after the occurrence in
question. This request includes, but is not limited to, testing or observation done by
governmental authorities or medical personnel.

RESPONSE:




13IPage
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 45 of 56



REQUEST NO. 7:

Copies of all National Transportation Safety Board investigative reports regarding the collision
made the basis of this lawsuit.

RESPONSE:

REQUEST NO. 8:

For six months preceding the subject collision and also on the day in question, all mechanically
and/or electronically produced records by any on-board recording device of the subject vehicle
(the vehicle KEVIN FAV ANT was driving on date of collision) to include but not be limited to:

       a.      Tachograph;

       b.      Hubometer;

       c.      Tripmaster™;

       d.      Cadec™;

       e.      QualComm™;

       £       Tachometer;

       g.      OMNITRACS;

       h.      EATON VORAD collision avoidance system;

       1.      All writings and/or printouts generated by any on-board computer of the truck
       and/or tractor involved in the accident;

       i.      All writings and/or printouts generated by any on-board recorder or other type of
       data recorder on the truck/tractor and/or trailer involved in the accident; and

       J.      All writings and/or printouts generated by any black box on the truck and/or
       tractor involved in the accident

        k.     or any similar devices (if your vehicles are so equipped), on the subject vehicle at
the time of and immediately after the accident.

RESPONSE:



                                    _ _ _ _ _ _ _ _ ,_,••••••••• .. w••• ..   •-•w••w~•W"""--




141 pa g C
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 46 of 56



REQUEST NO. 9:

Any records of the weighing of the vehicle (truck/tractor and/or trailer) involved in the collision
in question pursuant to a bill of lading or any weighing of the vehicle by State or Federal
officials pursuant to weight control and enforcement during the six (6) months prior to the
collision through one week after the collision.

RESPONSE:

REQUEST NO. 10:

All driver's files, records, and documents concerning KEVIN FAVANT's:

        a.     Driving ability;

        b.     Experience;

        c.     Training;

        d.     Personnel file;

        e.     Driver's qualification file;

        f.     Record of required written test;

        g.     Certifications;

        h.     Certificates ofroad tests [49 CFR 391.Jl(e)];

        1.     Medical examiners' certificate;

        J.     Employment applications;

        k.     Background checks;

        L      Evaluations;

        m.     Periodic reviews;

        n.     Disciplinary actions;

        o.     Driving records;

        p.      Written responses from each state agency contacted with reference to truck
        driver's driving record;


15   JP age
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 47 of 56



       q.     Records showing when and who reviewed the driver's record with him for each
    -- yeaYof erriployment[49CFR 391.25]; - ·

       r.    List of certificates showing all violations of motor vehicle laws and ordinances
       [49 CFR 391.27];

       s.     All writings giving notification to you of the truck driver's warnings, tickets,
       convictions and/or suspensions for violating a federal, state, and/or local law relating to
       motor vehicle traffic;                                                            ,

       t.      Collisions;

       u.      Payroll records;

       v.     List of truck driver's previous employers for the 10 years preceding the date of
       the application;

       w.      Reasons for leaving said employments;

       x.     Written records with respect to each past employer who was contacted about the
       truck driver's qualifications;

       y.      Copy of Commercial Driver's License of truck driver; and

       z.      Copy of all employee orientation training materials

... during his employment with you or during the period of time he was being considered for
employment. This is to include employment applications in your possession that relate to another
employer other than you. This request is to include but not be limited to all files and records that
are required pursuant to the Commercial Driver's License Standards (49 CFR § 383) and Federal
Motor Carrier Safety Regulations (49 CFR §§ 382 and 391). Employers are required to keep the
driver's file at their principal place of business as long as the driver is employed and for 3 years
thereafter.

RESPONSE:

REQUEST NO. 11:

As to your policies and programs in place on the date of the collision in question, produce the
following documents and items:            ,

       a.      Driver standards;

       b.      Mechanic standards;

161 Page
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 48 of 56



       c.      Dispatcher standards;

       d.      Driver compensation;

       e.      Firing drivers;

       £       Truck/tractor and/or trailer maintenance standards, including the standards for the
       parts used to maintain and repair equipment;

       g.      Hiring policies and procedures;

       h.      Fleet Safety Program including:

       i.     studies and tests to determine the safety of the single, double, or triple trailer
       configurations used by the defendant motor carrier;

       J.       actions taken to assure that drivers are not violating the federal regulations
       relating to the maximum hours of work by drivers;

       k.     that accurate logs are submitted by the drivers and accepted by the defendant
       motor carrier for filing;

       L       continued testing of driver for competency and substance abuse: and

       m.    Accident review procedures or rules adopted by the company to determine
       whether any accident is chargeable or non-chargeable, preventable or non-preventable.

RESPONSE:



REQUEST NO. 12:

With regard to the truck/tractor and/or trailer involved in the collision in question, produce the
following documents and other items for a period of six (6) months prior to the collision through
one week after the collision, unless indicated otherwise, regarding bills of lading, dispatch
documents/records, and any other documents indicating:

       a.     The materials that were being shipped during the trip involving the collision of
       January 28, 2019;

       b.      The location that KEVIN FAVANT was to pick up and/or deliver materials on
       such trip; and

       c.      Where KEVIN FAVANT was to be at any designated time during such trip.
171Page
             Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 49 of 56

                                                                 --- ---------   -----   -   ----------------~
•-

     RESPONSE:

     REQUEST NO. 13:

     With regard to KEVIN FAVANT's involvement in the collision in question, produce the
     following documents and other items for a period of six (6) months prior to the accident through
     one week after the accident, unless indicated otherwise, regarding all records and documents
     pertaining to:

            a.     Record of all motor vehicles accidents while working for or with you;

            b.     Dispatch logs;

            c.     Driver call-in logs;

            d.     Telephone records of driver; and

            e.     Log books for the driver and second driver, if any.

     RESPONSE:



     REQUEST NO. 14:

     All daily logs maintained pursuant to 49 CFR § 395 of the Federal Motor Carrier Safety
     Regulations and supporting documents (49 CFR § 395.8(k)) for KEVIN FAVANT for the period
     of six (6) months prior to the collision through one week after the collision. (This includes the
     back of any documents, as well).

     RESPONSE:

     REQUEST NO. 15:

     With regard to the truck/tractor and/or trailer involved in the accident in question, produce the
     following documents and other items for a period of six (6) months prior to the accident in
     question through one week after the accident in question:

            a.     Bills of lading;

            b.     Carrier pros;

            c.     Freight bills;

            d.     Gate record receipts;

     181 Page
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 50 of 56



        e.     Weight/scale tickets;

        £      Fuel receipts;

        g.     Fuel billing statements;

        h.     Fuel tax records;

        1.     Toll receipts;

        J.     International registration plan receipts;

        k.     International fuel tax agreement receipts;

        1.     Trip permits;

        m.     Trip summaries;

        n.     Mo bile radio records;

        o.     Port of entry receipts;

        p.     Payroll records;

        q.     Cash advance receipts;

        r.     Delivery receipts;

        s.     Delivery manifests;

        t.     Lumper receipts;

        u.     Interchange and inspection reports;

        v.     Lessor settlement sheets;

        w.     Over/short and damage reports;

        x.     Agricultural inspection reports;

        y.     Telephone billing statements;

        z.     Credit card receipts;

        aa.    Driver fax reports;

        bb.    Border Crossing Reports;

. 191 pa g C
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 51 of 56



        cc.    State entry and departure records;

        dd.    Custom Declarations;

        ee.    Overweight/oversize reports and citations;

        ff.    Trip reports;

        gg.    Expense sheets;

        hh.    Lodging receipts for the trip;

        11.    Check point records;

        JJ.    Gross receipts tax records;

        kk.    Federal use tax records;

        11.    State permits;

        mm.    All pro-rate records;

        rm.    All wrecker or tow truck records;

        oo.    All pick-up and delivery records;

        pp.    All manifests and waybills;

        qq.      Writings relating to disciplinary actions taken against the truck/tractor and/or
        trailer for any reason;

        rr.    Purchase order and specifications for the truck/tractor and/or trailer;

        ss.    Odometer and /or hub odometer readings; and

        tt.    Truck/tractor and/or trailer licenses

or other documents directly related to the truck/tractor and/or trailer involved in the collision
made the basis of this case and/or related to KEVIN FAVANT, which. are retained by you in
connection with the operation of its transportation business for the period including the six
months prior to the date of the collision in question and including the date of the collision in
question (This includes the back of any documents, as well).

RESPONSE:


                                                                                         --·········-·········
20   IP age
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 52 of 56



REQUEST NO. 16:

Any and all documents that reflect, describe, or in any way memorialize KEVIN FAVANT' s
hours of service, travel distancys, and load and shipping requirements.

RESPONSE:

REQUEST NO. 17:

Any and all maintenance and inspection documents, including but not limited to:

        a.     Receipts;

        b.     Reports;

        C.     Logs;

        d.     Bills;

        e.     Accounts;

        f.     Ledgers;

        g.    Repair orders and/or invoices; and

        h.    Routine maintenance records

-. . . that reflect, describe, or in any way memorialize the maintenance and inspections of the
truck/tractor and/or trailer involved in this accident and its component parts and equipment for
 one year preceding and including January 28, 2019.

RESPONSE:

REQUEST NO. 18: _

All daily inspection reports regarding KEVIN FAVANT pursuant to 49 CFR §§ 396.11 and
396.13 for the period beginning one year before the collision in question and including the date
of the collision in question.

RESPONSE:




                                        ----         - - - · · · · · · · " " '.....-"."'''-············   . ~--"·'·----
21   IP age
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 53 of 56



REQUEST NO. 19:

Any and all records produced or received pursuant to inspections by State or Federal officials
regarding KEVIN FAV ANT or the truck/tractor and/or trailer involved in the collision made the
basis of this lawsuit for the year prior to the date of the collision and including the date of the
collision in question, to include "DriverNehicle Inspection Reports" and/or "Out of Service"
reports produced under the Motor Carrier Safety Assistance Program (MCSAP) or any related
inspection program.

RESPONSE:



REQUEST NO. 20:

A copy of the accident register documents and reports filed pursuant to 49 CFR § 390.15 of the
Federal Motor Carrier Safety Regulations regarding the collision that made the basis of this
lawsuit, or any other collisions in which KEVIN FAVANT was involved while employed by
you. This is to include any notes, records, or statements produced to facilitate completion of the
accident register.

RESPONSE:



REQUEST NO. 21:

Copies of any documents and materials provided to you by the Federal Highway Administration,
Department of Transportation, National Highway Traffic Safety Administration, or any other
Federal, State, County, or Municipal entity regarding any investigation of any injury and/or
property damage accidents concerning you, or any of your employees for the last five years.

RESPONSE:



REQUEST NO. 22:

Copies of all of your:

       a.      Safety rules;

       b.      Safety bulletins;

              .Training manuals;
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 54 of 56



        d.     Policy manuals; and

        e.     Other written documents

... that set forth your policies or procedures relating to the operation of trucks/tractors and/or
trailers by your drivers that were in effect on the date of the collision in question. This request is
to include policies or procedures relating to the operation of its trucks/tractors and/or trailers and
compliance with Federal Motor Carrier Safety Regulations.

RESPONSE:



REQUEST NO. 23:

A copy of all records, documents, and compensation statements produced by you for KEVIN
FAVANT for the one year time period before the collision in question and including the date of
the collision in question.

RESPONSE:



REQUEST NO. 24:

A copy of any contract of employment, all rental contracts involving the truck/tractor and/or
trailer, and all lease and trip contracts between you and the owner and/or operator of the
truck/tractor and/or trailer that would. govern any relationship with KEVIN FAVANT or bear on
the issue of his scope of employment with your company.

RESPONSE:

REQUEST NO. 25:

Produce the following regarding all alcohol and drug related documents and items pertaining to:

       a. All writings containing the results of any drug or alcohol test that was administered to
       KEVIN FAVANT after the collision;

       b. All records of driver alcohol tests with a confirmed reading of 0.02 percent or greater,
       tests, instruments calibration documentation, driver evaluation by a substance abuse
       professional, and calendar year summaries for the last five years;

       c. All records related to the alcohol and drug testing collection processes and records of
       !!~~~~f?!t~~Ja~~two year:s;.
23jPage
        Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 55 of 56

,.

       d. All copies of alcohol test forms, controlled substance chain of custody forms,
       documents related to the refusal of any ·driver to submit to testing, documents supplied by
       the driver to dispute test results, and signed acknowledgments of required training
       documents;

       e. Copies of education materials explaining drug and alcohol testing regulations
       submitted to drivers;

       £ Copies of your own policies and procedures relating to alcohol and drug testing; and

       g. Copies of KEVIN FAVANT signed receipts for the above materials.

RESPONSE:

REQUEST NO. 25

Pursuant to Rule 203.3(c), please produce all documents that you have obtained by deposition on
written question

RESPONSE:

REQUEST NO. 26

Please produce any damage appraisal made of the Plaintiffs vehicle and of the vehicle that
KEVIN FAVANT was driving at the time of the incident in question as well as all repair bills
and invoices.

RESPONSE:



REQUEST NO. 27

Please produce all surveillance files, whether videotaped or still photographs, including all
surveillance records, memoranda and correspondence relating to the surveillance of the plaintiff.

You ate instructed to produce either the original responsive items or identical copies of the
original items in the same format as the original. (e.g. if the photographs are in color, then color
prints are to be produced; if the original photographs are in a digital format, then a digital copy
of the photographs shall be produced.)

Producing black and white photocopies of color original photographs is an unacceptable
response.

RESPONSE:



241 Page
         Case 1:21-cv-00136-RP Document 1-6 Filed 02/08/21 Page 56 of 56



REQUEST NO. 28

If in your answers to interrogatories you have responded by making a statement that directs or
refers Plaintiff to a specific documei:it or tangible item, please produce a copy of each such
document or tangible item to which you have so directed or referred Plaintiff that is in your
possession, custody or control. In other words, if you referred to it in one of your interrogatory
answers, please produce it here.

RESPONSE:

REQUEST NO. 29.

Please produce all documents prepared by any consulting expert in this case that has been made
available to a testifying expert to review.

RESPONSE:

REQUEST NO. 30.

Please produce the curriculum vitae and/or resume for each consulting expert in that you have
retained who may provide information for review by a testifying expert.

RESPONSE:




25   IP age
